Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-26-2008

USA v. Harrison
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1970




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Harrison" (2008). 2008 Decisions. Paper 485.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/485


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 06-1970


                        UNITED STATES OF AMERICA

                                        v.

                             WILLIAM HARRISON
                                   a/k/a
                             SLOAN ANDERSON

                                             William Harrison,
                                                   Appellant



                    Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                      (D.C. Criminal Action No. 03-cr-00430)
                   District Judge: Honorable Eduardo C. Robreno


                    Submitted Under Third Circuit LAR 34.1(a)
                               September 25, 2008


             Before: BARRY, AMBRO, and JORDAN, Circuit Judges

                        (Opinion filed September 26, 2008)



                                    OPINION

AMBRO, Circuit Judge

     William Harrison, also known as Sloan Anderson, appeals his conviction and
sentence for being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

His attorney has moved to withdraw his representation under Anders v. California, 386
U.S. 738 (1967). We grant the motion and affirm the conviction and sentence.1

       A police officer testified that at around 5:00 a.m. on September 24, 2002, he saw

Harrison (who was carrying an orange bag) fire a gun. He chased Harrison and, after

temporarily losing sight of him, caught him and arrested him. A witness residing in the

area testified that at approximately 5:00 a.m. that day, gunshots woke her up. As she

looked out of her window, she saw someone running, orange bag in hand, and the runner

tossed an object into a vacant lot. The police later found a gun in the lot.

       Because Harrison was a felon, he was charged, tried and convicted for being a

felon in possession of a firearm. The District Court sentenced him to 188 months’

imprisonment. Harrison and his counsel have identified several potential grounds for

appeal: the District Court erred in ordering Harrison to submit to a competency

examination, should not have denied Harrison’s request that he be permitted to represent

himself, incorrectly admitted the witness’s 911 call, erred in denying Harrison’s motions

for a new trial and for acquittal, and erroneously overruled Harrison’s objections at

sentencing. Harrison further argues that his counsel was ineffective.

       Our rules provide that “[w]here, upon review of the district court record, trial

counsel is persuaded that the appeal presents no issue of even arguable merit, trial counsel



       1
         The District Court had jurisdiction under 18 U.S.C. § 3231. We have appellate
jurisdiction under 28 U.S.C. § 1291.

                                              2
may file a motion to withdraw and supporting brief pursuant to Anders.” 3d Cir. LAR

109.2(a). “If the panel agrees that the appeal is without merit, it will grant trial counsel’s

Anders motion, and dispose of the appeal without appointing new counsel.” Id.

       We are satisfied that counsel has filed an adequate Anders brief. Further, we agree

that any grounds for appeal are frivolous. Given the rambling and confused statements

Harrison made to the District Court, the Court properly ordered a competency hearing.

See 18 U.S.C. § 4241(a). Further, because Harrison refused to answer questions relevant

to whether he truly desired to represent himself, understood the case, and was competent

to stand trial, the Court properly declined to allow Harrison to represent himself. See

United States v. Peppers, 302 F.3d 120, 131–32 (3d Cir. 2002). Moreover, the Court

properly admitted the 911 call under Federal Rule of Evidence 803(1) and (2). In

addition, it properly denied the motions for a new trial and for acquittal because the

evidence was sufficient to permit a finding of guilt beyond a reasonable doubt, see United

States v. Brodie, 403 F.3d 123, 134 (3d Cir. 2005), because there was no “newly

discovered” evidence and the facts do not suggest diligence on Harrison’s part, see United

States v. Jasin, 280 F.3d 355, 361 (3d Cir. 2002), and because we know no reason to

conclude (as Harrison alleges) that the prosecutor intentionally introduced false evidence.

As for sentencing, the District Court properly followed the procedures announced in our

Court’s decision in United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006), and the

ultimate sentence is not unreasonable. Finally, we decline to consider Harrison’s

ineffective-assistance-of-counsel claim, which is inappropriate on this direct appeal. See

                                               3
United States v. Haywood, 155 F.3d 674, 678 (3d Cir. 1998).

      For the foregoing reasons, we affirm the judgment of the District Court and grant

counsel’s motion to withdraw.




                                           4